United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2856
                                   ___________

United States,                          *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Antoine Echols Sr.,                     * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2007
                                Filed: October 25, 2007
                                 ___________

Before BYE, HANSEN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Antoine Echols has filed an untimely notice of appeal (NOA) from the district
court’s1 June 25, 2007 denial of his 18 U.S.C. § 3583(e)(1) motion for early
termination of his supervised release. Echols filed his NOA within forty days of entry
of the June 25 order, however, and thus we remand to the district court to determine
whether Echols’s failure to file a timely NOA was due to excusable neglect, and if so,
whether the time for filing his NOA should be extended. See Fed. R. App. P. 4(b)(4);
United States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam).
                         ______________________________


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.